Citation Nr: 0528329	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  97-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected bipolar 
disability.  

2. Entitlement to service connection for a heart disorder, 
claimed as secondary to a service-connected bipolar 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Hammon, P.J.  Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.  He is a combat veteran.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 RO decision.  

In July 1999 and October 2003, the Board remanded the case to 
the RO for additional development.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The currently demonstrated hypertension is shown to have 
been aggravated by the veteran's service-connected diabetes 
mellitus and bipolar disorder.  

3.  The currently demonstrated arteriosclerotic heart disease 
is shown to have been aggravated by the veteran's service-
connected diabetes mellitus and bipolar disorder.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2005).  

2.  The veteran's disability manifested by arteriosclerotic 
heart disease is proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that VA has satisfied its duty under VCAA to 
notify and assist the veteran and that any error is harmless 
given the favorable action taken hereinbelow.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002).  


II. Factual Background

In an April 1996 letter, a private physician treating the 
veteran stated that he had no doubt that, under extreme 
emotional distress, elevated levels of catecholamine and 
hypertensive response, could create symptoms in a patient 
with underlying heart disease.  

He went on to state that, although it was not unlikely that 
the veteran would have developed his heart problems in the 
absence of his psychiatric problems, one could argue that 
superimposed emotional and psychiatric factors might have 
been an exacerbating factor, leading to early expression of 
symptoms.  

In October 1996, another private physician stated that it was 
his clinical opinion that the veteran has suffered from major 
affective disorder, bipolar I, with hypertension and angina 
pectoris, each of which compound the other.  

The veteran underwent a physical examination in January 2000 
and additional studies in February 2000 to determine the 
etiology of his hypertension and heart disorder.  

In the January 2000 report, the VA examiner diagnosed the 
veteran with arteriosclerotic heart disease, hypertensive 
cardiovascular disease, and hypertension.  

He opined that, if the veteran was agitated, his symptoms 
could be aggravated by his bipolar condition in the manic 
phase.  He stated that, while in the manic phase the 
veteran's blood pressure could be elevated and cause 
difficulty, possibly aggravating the arteriosclerotic heart 
disease.  

The examiner also noted that, when the veteran's hypertension 
was well controlled, as he appeared to be, he did not know 
that it would produce any increase in his problems.  

In an October 2002 addendum to the January 2000 examination 
report, the VA examiner reviewed the results of the 
additional testing, which showed heart disease.  

The examiner stated that manic depression was not the cause 
of high blood pressure; however, in terms of aggravation, 
hypertension would only be affected if the veteran was manic 
and over-productive and even then it might be normal.  

In a VA examination in March 2004, the VA examiner concluded 
that the diabetes mellitus was the cause of the coronary 
artery disease and more than likely the cause of the 
hypertension, but that the bipolar disorder could aggravate 
the hypertension and coronary artery disease if the veteran 
was excited, agitated or over active.  

In a subsequent VA medical opinion in June 2005, the same VA 
examiner stated he had been mistaken in the March 2004 
examination when he stated that the diabetes mellitus caused 
the coronary artery disease and more than likely the 
hypertension.  

In that regard, the examiner added that the veteran had had 
hypertensive cardiovascular disease since 1973 and diabetes 
mellitus since 2003.  Thus, the time interval between the 
development of the hypertension and cardiovascular disease 
and the diabetes was far too long for diabetes mellitus to be 
the cause.  

However, the examiner maintained that there is no question 
that the diabetes mellitus would aggravate the veteran's 
coronary artery disease and his hypertension.  


III.  Analysis

The Board notes that the veteran is currently service-
connected for diabetes mellitus, currently evaluated as 20 
percent disabling, and for a bipolar disorder, currently 
evaluated at 70 percent disabling, for a combined rating of 
80 percent disability.  

In addition, he was granted a total compensation rating based 
on individual unemployability effective in August 2002.  

The veteran is now seeking service connection for 
hypertension and a heart disorder, claimed as secondary to 
his service-connected bipolar disorder.  He essentially 
contends that he developed his hypertension and heart 
disorder as a result of his bipolar disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the medical evidence of record, the Board finds 
that the preponderance of the evidence is in favor of 
granting the veteran's claims for secondary service 
connection.  

In essence, the Board finds that the veteran's current 
hypertension and heart disorder are aggravated by his 
service-connected diabetes mellitus and to a lesser extent by 
his service-connected bipolar disorder.  

The Board finds the VA examination conducted in March 2004 
and subsequent medical opinion in June 2005, to be the most 
probative evidence of record.  

In that regard, the Board notes that the physician who 
conducted the VA examination in March 2004, and provided the 
medical opinion in June 2005, has been treating and 
evaluating this veteran since at least 2000.  Thus, he is 
very familiar with the veteran and his history.  

Further, the Board notes that his March 2004 report is based 
upon an interview with the veteran, a review of his claims 
file, and a comprehensive physical examination.  Coupled with 
his long-standing association with this veteran, the Board 
gives great weight to his opinions and conclusions.   

Moreover, the Board notes that in his June 2005 medical 
opinion, he provided a sound rationale and basis for the 
determination that his conclusion that the veteran's diabetes 
mellitus caused his hypertension and heart disease was 
erroneous.  

Finally, the Board notes no evidence contradicting the 
findings in the March 2004 VA examination and June 2005 
medical opinion that the veteran's hypertension and cardiac 
disease are aggravated by his service-connected diabetes 
mellitus. 

The Board also notes that, in 1996, two of the veteran's 
private physicians opined that his hypertension and cardiac 
disease could be aggravated by the service-connected bipolar 
disorder particularly when the veteran was in a manic or 
over-productive state.  

This statement tends to support the recent opinion in 
connection with the March 2004 VA examination.  

Hence, the Board finds that that the hypertension and 
arteriosclerotic heart disease are shown to have been 
aggravated by his service-connected bipolar disorder though 
to a lesser extent, since this is only likely to occur when 
the veteran is over-productive or manic.  



ORDER

Service connection for hypertension as secondary to service-
connected disability is granted.  

Service connection for arteriosclerotic heart disease as 
secondary to the service-connected disability is granted.  




	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


